DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Patent Application Publication No. 2019/0214376 KIM.
1.	Referring to claim 1, KIM teaches a method for fabricating a micro light emitting diode display panel, comprising: providing a substrate, (Figure 3 #SUB); forming an active layer, (Figure 3 #SCL), a gate insulating layer, (Figure 3 #GI), a gate electrode, (Figure 3 #GE), a source electrode, (Figure 3 #SE), and a drain electrode, (Figure 3 #DE), in sequence on the substrate, (Figure 3 #SUB); forming a first passivation layer, (Figure 3 #PSV), above the substrate, (Figure 3 #SCL), wherein the first passivation layer, (Figure 3 #PSV), is provided with a first via hole, (Figure 3 hole of #AE), and covers the source electrode, (Figure 3 #SE), and the 
2. 	Referring to claim 5, KIM teaches a micro light emitting diode display panel, comprising: a substrate, (Figure 3 #SUB); an active layer, (Figure 3 #SCL), disposed on the substrate, (Figure 3 #SUB); a gate insulating layer, (Figure 3 #GI), disposed on the active layer, (Figure 3 #SCL); a gate electrode, (Figure 3 #GE), disposed on the gate insulating layer, (Figure 3 #GI); a source electrode, (Figure 3 #SE), disposed on the active layer, (Figure 3 #SCL); a drain electrode, (Figure 3 #DE), disposed on the active layer, (Figure 3 #SCL); a first passivation layer, (Figure 3 #PSV), covering the source electrode, (Figure 3 #SE), and the drain electrode, (Figure 3 #DE), wherein the first passivation layer, (Figure 3 #PSV), is provided with a first via hole, (Figure 3 hole of #AE); a pixel electrode, (Figure 3 #AE), connected to the drain electrode, (Figure 3 #DE), or the source electrode through the first via hole, (Figure 3 hole of #AE); a light shielding layer, (Figure 3 #BM), covering the active layer, (Figure 3 #SCL), the gate insulating layer, (Figure 3 #GI), the gate electrode, (Figure 3 #GE), the source electrode, (Figure 3 #SE), and the drain electrode, (Figure 3 #DE); and a micro light emitting diode, (Figure 3 #LED), connected to the pixel electrode, (Figure 3 #AE).

4. 	Referring to claim 14, KIM teaches a display device, comprising: a micro light emitting diode display panel, comprising: a substrate, (Figure 3 #SUB); an active layer, (Figure 3 #SCL), disposed on the substrate, (Figure 3 #SUB); a gate insulating layer, (Figure 3 #GI), disposed on the active layer, (Figure 3 #SCL); a gate electrode, (Figure 3 #GE), disposed on the gate insulating layer, (Figure 3 #GI); a source electrode, (Figure 3 #SE), disposed on the active layer, (Figure 3 #SCL); a drain electrode, (Figure 3 #DE), disposed on the active layer, (Figure 3 #SCL); a first passivation layer, (Figure 3 #PSV), covering the source electrode, (Figure 3 #SE), and the drain electrode, (Figure 3 #DE), wherein the first passivation layer, (Figure 3 #PSV), is provided with a first via hole, (Figure 3 hole of #AE); a pixel electrode, (Figure 3 #AE), connected to the drain electrode, (Figure 3 #DE), or the source electrode through the first via hole, (Figure 3 hole of #AE); a light shielding layer, (Figure 3 #BM), covering the active layer, (Figure 3 #SCL), the gate insulating layer, (Figure 3 #GI), the gate electrode, (Figure 3 #GE), the source electrode, (Figure 3 #SE), and the drain electrode, (Figure 3 #DE); and a micro light emitting diode, (Figure 3 #LED), connected to the pixel electrode, (Figure 3 #AE).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
5.	Claims 2-4, 6-9, 11-13, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/12/21